Exhibit 4(a) CONSULTING AGREEMENT Amendment #1 This Agreement is made this 31stday of March, 2009, by and between Geng Hongxiang, whose address is Building 5, Room 201. No. 266 Dong Xiu Road, Pudong district, Shanghai, CHINA, 200127, hereinafter referred to as the "Consultant", andG-Soft Inc, a Shanghai WOFE and wholly owned subsidiary of Fonix Corporation, a Delaware corporation, whose principal place of business is located at 387 South 520 WestSuite110, Lindon, UT 84042 , hereinafter referred to as "Company" or “Fonix.” W I T N E S E T H: WHEREAS, all terms and conditions of the Agreement “Consulting Agreement” between the Company and the Consultant dated March 31, 2009 is in effect; and WHEREAS, the Company desires to engage the services of the Consultant to perform for the Company consulting services as an independent contractor and not as an employee; and WHEREAS, Consultant desires to consult with the Board of Directors, the officers of the Company, and the administrative staff, and to undertake for the Company consultation as to the direction of certain functions of the Company as described herein. NOW, THEREFORE, it is agreed as follows: 1. Term. The respective duties and obligations of the contracting parties shall commenceon the 1st day ofJuly , 2009, and may be terminated by either party after giving thirty (30) days' written notice to the other party at the addresses stated above or at an address chosen subsequent to the execution of this Agreement and duly communicated to the party giving notice. 2. Consultation Assignment. Consultant shall be available to consult with the Board of Directors, the officers of the Company, and the heads of the administrative staff, at reasonable times, concerning matters pertaining to accounting, financial planning and reporting, coordinating with and consolidating certain financial reports with Chinese-based entities Consultant shall consult with the CEO and other Fonix employeesand advisors as requested. 3.
